DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 03/01/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the back wall extending in a direction from the bottom wall to the top wall that is generally perpendicular to a direction that the mounting extension extends away from the back wall, the mounting extension extending from a recess that is positioned between opposing portions of the top wall, the first and second sidewalls extending between the top wall and the bottom wall, the first and second sidewalls further comprising a first inclined side, an intermediate curved side, and a second inclined side, the intermediate curved side being a curved surface that is positioned between the first and second inclined side, and wherein the first inclined side extends along an incline that is different than an incline about which the second inclined side extends.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 9, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a 
Regarding independent claim 15, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a back wall attached to the mounting extension and extending between a top wall and a bottom wall of the back wall along a second central axis that is parallel to, and offset from, the first central axis, the mounting extension extending away from a recess in the back wall at a location that is adjacent to the top wall and in a direction that is perpendicular to the second axis, the back wall further having a first sidewall and a second sidewall, the first sidewall comprising a first wing, the second sidewall comprising a second wing, the first wing and the second wing each having: a first segment connected to the top wall, the first segment being generally perpendicular to the top wall; a first inclined surface connected to the first segment, the first inclined surface extending away from the first segment at a first obtuse angle; an intermediate curved side connected to the first inclined surface, the intermediate curved side being inwardly curved into the back wall; and a second inclined surface connected to 
Regarding independent claim 17, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing an electrical box having a plurality of sidewalls and a plurality of holding tabs, an end portion of the plurality of sidewalls forming a front face about an opening into an interior region of the electrical box, and wherein at least a first holding tab of the plurality of holding tabs is positioned about a first sidewall of the plurality of sidewalls and is configured to receive the first wing in a first space between the first holding tab and the first sidewall, and at least a second holding tab of the plurality of holding tabs is positioned about the first sidewall and is configured to receive the second wing in a second space between the second holding tab and the first sidewall.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847